Case: 21-60338         Document: 00516574133              Page: 1       Date Filed: 12/12/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                                        United States Court of Appeals
                                                                                                 Fifth Circuit

                                                                                               FILED
                                                                                       December 12, 2022
                                         No. 21-60338                                     Lyle W. Cayce
                                                                                               Clerk

   Yanci Margarita Ayala-Teyes; Franklin Waldemar
   Salgado-Ayala,

                                                                                     Petitioners,

                                             versus

   Merrick Garland, U.S. Attorney General,

                                                                                 Respondent.


                          Petition for Review of an Order of the
                              Board of Immigration Appeals
                                  BIA No. A208 453 628
                                  BIA No. A208 453 629


   Before Wiener, Higginson, and Wilson, Circuit Judges.
   Per Curiam:*

         Yanci Margarita Ayala-Teyes and her son, Franklin Waldemar
   Salgado-Ayala, petition for review of a decision by the Board of Immigration
   Appeals (BIA) dismissing their appeal from the denial of their applications
   for asylum and withholding of removal. Ayala-Teyes sought relief based on
   membership in two particular social groups (PSGs): “Salvadoran woman


         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-60338        Document: 00516574133             Page: 2      Date Filed: 12/12/2022




                                        No. 21-60338


   who unknowingly filed police report or reported criminal activity with
   corrupt Salvadoran police” and “Salvadoran wife/partner of former gang 18
   member or perceived gang member [who] was unable to leave her
   relationship because of her fundamental right to keep her family together.” 1
   The BIA held that the first PSG was not cognizable under the Immigration
   and Nationality Act because the petitioners failed to show that their
   cooperation with law enforcement was “public in nature.” See Matter of H-
   L-S-A-, 28 I&N Dec. 228, 237 (BIA 2021).                   The BIA held that the
   petitioners’ second PSG was not cognizable because it was overbroad,
   amorphous, and subjective.

           We review factual findings under the substantial evidence standard
   and legal questions de novo. Orellana-Monson v. Holder, 685 F.3d 511, 517–
   18 (5th Cir. 2012). “Under the substantial evidence standard, reversal is
   improper unless the court decides not only that the evidence supports a
   contrary conclusion, but also that the evidence compels it.”                Id. at 518
   (quotation marks omitted). We do not consider the arguments raised for the
   first time in a petitioner’s reply brief. See Diaz v. Sessions, 894 F.3d 222, 226
   n.2 (5th Cir. 2018).

           The petitioners challenge the BIA’s conclusion that the first PSG was
   not cognizable. To the extent the petitioners rely on a sentence from H-L-S-
   A- indicating that the Ninth Circuit considers the public nature of the
   cooperation significant but not dispositive, the argument is unavailing. In H-
   L-S-A-, the BIA did not incorporate that view into its own formulation of a


           1
              Salgado-Ayala sought relief based on the PSGs “Salvadoran baby whose parents
   unknowingly filed police report or reported criminal activity with corrupt Salvadoran
   police” and “Salvadoran son of former 18 gang member or perceived gang member.” The
   BIA found that any challenge related to these PSGs was waived, and the petitioners do not
   now raise any argument concerning those groups. Thus, they abandon any related claim
   for relief. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).




                                              2
Case: 21-60338       Document: 00516574133        Page: 3   Date Filed: 12/12/2022




                                   No. 21-60338


   cognizable cooperation-based PSG, instead finding that such cooperation
   must be “public in nature.” 228 I&N Dec. at 232–34, 237. Additionally, we
   have upheld BIA decisions concluding that similar PSGs were not cognizable.
   See, e.g., Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 786–87 (5th Cir.
   2016) (rejecting a PSG of former informants); Soriano-Dominguez v. Holder,
   354 F. App’x 886, 887–88 (5th Cir. 2009) (rejecting a PSG of non-criminal
   witnesses who have reported crimes); Calel-Chitic v. Holder, 333 F. App’x
   845, 847–48 (5th Cir. 2009) (per curiam) (rejecting a PSG of witnesses to
   crimes committed by government officials). The petitioners have not offered
   grounds to distinguish those cases.

          Alternatively, the petitioners assert that reporting gang activity to
   police in El Salvador is sufficiently public to satisfy H-L-S-A- because the
   police are corrupt and witness reports do not remain anonymous. The
   petitioners offer evidence that the gang was aware of Ayala-Teyes’s report.
   Yet, “[e]ven if the gang members knew or suspected that [s]he had provided
   law enforcement with information about them, this ‘individual retaliation’
   does not qualify as persecution based on h[er] membership in h[er] proposed
   group.” See H-L-S-A-, 28 I&N Dec. at 238; see also Calel-Chitic, 333 F.
   App’x at 848 (“Critically, the individual seeking asylum must demonstrate
   that his persecution is because of his membership in that social group.”).
   Therefore, substantial evidence supports the BIA’s decision that this PSG is
   not cognizable.

          With respect to the BIA’s conclusion as to the second PSG, the
   petitioners rely on caselaw from other circuits to contend that a PSG defined
   by gender and one or more narrowing characteristics is cognizable. We are
   not bound by those cases. Moreover, this court has upheld the BIA’s
   rejection of PSGs similarly defined by gender and one or more narrowing
   characteristics. See Jaco v. Garland, 24 F.4th 395, 403–06 (5th Cir. 2021)
   (rejecting PSG of Honduran women who are unable to leave their domestic




                                         3
Case: 21-60338     Document: 00516574133          Page: 4   Date Filed: 12/12/2022




                                   No. 21-60338


   relationships); Suate-Orellana v. Barr, 979 F.3d 1056, 1061 (5th Cir. 2020)
   (rejecting PSG of Honduran women who have been targeted for and resisted
   gang recruitment after the murder of a gang-associated partner). And finally,
   the petitioners fail to rebut the BIA’s determination that the second PSG was
   amorphous and subjective because of its inclusion of the qualifier “perceived
   gang member.” See Matter of M-E-V-G-, 26 I&N Dec. 227, 239 (“The group
   must also be discrete and have definable boundaries—it must not be
   amorphous, overbroad, diffuse, or subjective.”).      Therefore, substantial
   evidence supports the BIA’s decision that this PSG is not cognizable.

                                                      PETITION DENIED.




                                         4